Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

AMENDMENT (this “Amendment”) dated as of April 30, 2018 to the Credit Agreement
dated as of July 14, 2017 (as amended by Amendment No. 1 dated as of
November 24, 2017, and as further amended, restated, supplemented or otherwise
modified prior to the date hereof, the “Credit Agreement”) by and among
Teladoc, Inc. (the “Borrower”), Jefferies Finance LLC, as Administrative Agent
(the “Administrative Agent”) and Issuing Bank and the Lenders from time to time
party thereto.

 

W I T N E S S E T H :

 

WHEREAS, the Borrower has requested to amend the Credit Agreement pursuant to
Section 10.01(a) of the Credit Agreement to allow for the expected issuance by
Borrower of certain convertible senior notes prior to May 31, 2018; and

 

WHEREAS, the Lenders on the signature pages hereto constitute the Required
Lenders under the Credit Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.  Defined Terms; References.

 

(a)        Unless otherwise specifically defined herein, each term used herein
that is defined in this Amendment has the meaning assigned to such term in the
Credit Agreement.

 

(b)        Each reference to “hereof”, “hereunder”, “herein” and “hereby” and
each other similar reference and each reference to “this Agreement” and each
other similar reference contained in the Credit Agreement shall, after this
Amendment becomes effective, refer to the Credit Agreement as amended hereby.
This Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

 

SECTION 2.  Amendments.  Each of the parties hereto agrees that, effective on
the Amendment Effective Date (as defined below), the Credit Agreement shall be
amended to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Annex I hereto.

 

SECTION 3.  Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

 

SECTION 4.  Counterparts.  This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery by
facsimile or other electronic imaging means of an executed counterpart of a
signature page to this Amendment shall be effective as delivery of an original
executed counterpart of this Amendment.

 

--------------------------------------------------------------------------------


 

SECTION 5. Representations and Warranties.  To induce the other parties hereto
to enter into this amendment, the Borrower represents and warrants to each other
party hereto, on and as of the Amendment Effective Date, that the following
statements are true and correct:

 

(a)        The execution, delivery and performance by the Borrower of this
Amendment (A) has been duly authorized by all necessary corporate, limited
liability company or other organizational action and, if required, by all
actions by shareholders, members or equity holders and (B) does not and will not
(1) violate or conflict with the terms of the Borrower’s Organization Documents,
(2) conflict with or result in any breach or contravention of, or the creation
of any Lien (other than Permitted Liens) under, any Contractual Obligation to
which the Borrower is a party or any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which the Borrower or its
property is subject except, in the case of this clause (B), any such conflict,
breach or contravention could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect or (3) violate or conflict with any
material applicable Law.

 

(b)        The representations and warranties of the Borrower and the other Loan
Parties contained in Article V of the Credit Agreement and in any other Loan
Document, or which are contained in any Compliance Certificate furnished at any
time under or in connection therewith, are (i) in the case of representations
and warranties qualified by “materiality”, “Material Adverse Effect” or similar
language, true and correct in all respects and (ii) in the case of all other
representations and warranties, true and correct in all material respects, in
each case on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct on the basis set forth above as of such earlier
date, and the representations and warranties contained in subsections (a) and
(b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished or are required to have been furnished after the Closing Date pursuant
to subsections (a) and (b), respectively, of Section 6.01.

 

(c)        No Defaults or Events of Default exist at the time of or immediately
after giving effect to this Amendment.

 

SECTION 6.  Effectiveness.  This Amendment shall become effective on and as of
the first date (the “Amendment Effective Date”) on which each of the following
conditions shall have been satisfied:

 

(a)        the Administrative Agent shall have received from the Borrower, the
Lenders that constitute the Required Lenders and the Administrative Agent, an
executed counterpart to this Amendment;

 

(b)        the representations and warranties set forth in Section 5 shall be
true and correct in all material respects, except to the extent the
representations and warranties therein expressly relate to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date (and by delivering its signature page to this Amendment, the
Borrower certifies that this condition is satisfied);

 

(c)        the Borrower shall have paid all fees and other amounts due and
payable to the the Administrative Agent in connection with this Amendment,
including reimbursement or

 

2

--------------------------------------------------------------------------------


 

payment of reasonable costs and expenses actually incurred by the Lead Arrangers
or the Administrative Agent in connection with this Amendment, including the
reasonable fees, expenses and disbursements of counsel for the Administrative
Agent, in each case, to the extent required by Section 10.04 of the Credit
Agreement and to the extent that Borrower has received a reasonably detailed
invoice for such costs and expenses prior to the Amendment Effective Date.

 

SECTION 7.  Headings.  Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

 

[signatures follow on next page]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

TELADOC, INC., as Borrower

 

 

 

 

 

By:

/s/ Adam C. Vandervoort

 

 

Name:

Adam C. Vandervoort

 

 

Title:

Chief Legal Officer and Secretary

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------


 

 

JEFFERIES FINANCE LLC, as Administrative Agent

 

 

 

 

 

By:

/s/ Paul Chisholm

 

 

Name:

Paul Chisholm

 

 

Title:

Managing Director

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------


 

 

JEFFERIES FINANCE LLC, as Lender

 

 

 

 

 

By:

/s/ Paul Chisholm

 

 

Name:

Paul Chisholm

 

 

Title:

Managing Director

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------


 

 

CION INVESTMENT CORPORATION, as Lender

 

 

 

 

 

By:

/s/ Stephen Roman

 

 

Name:

Stephen Roman

 

 

Title:

Chief Compliance Officer

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------


 

ANNEX I

 

AMENDMENT TO CREDIT AGREEMENT

 

[Changed pages to Credit Agreement follow]

 

--------------------------------------------------------------------------------


 

“Aggregate LC Exposure” means the aggregate amount of the LC Exposure of all
Issuing Banks at such time.

 

“Agreement” has the meaning specified in the preamble.

 

“Amendment No. 2 Effective Date” means April 30, 2018.

 

“Anti-Terrorism Laws” has the meaning specified in Section 5.22.

 

“Applicable Commitment Fee Rate” means, with respect to the Revolving
Commitments, a percentage per annum equal to 0.50%.

 

“Applicable Discount” has the meaning specified in Section 2.09(a)(ii)(C)(2).

 

“Applicable ECF Percentage” has the meaning specified in Section 2.09(c)(ii).

 

“Applicable Margin” means for purposes of calculating the applicable interest
rate for any day for any Loan,

 

(i) with respect to Revolving Loans, 7.25% per annum in the case of Eurodollar
Loans and 6.25% per annum in the case of Base Rate Loans; and

 

(ii) with respect to Initial Term Loans, 7.25% per annum for Eurodollar Loans
and 6.25% per annum for Base Rate Loans.

 

Notwithstanding the foregoing, (x) the Applicable Margin in respect of any
Class of Extended Term Loans or Extended Revolving Loans shall be the applicable
percentages per annum set forth in the relevant Extension Notice and (y) the
Applicable Margin in respect of any Class of Incremental Term Loans shall be the
applicable percentages per annum set forth in the relevant Increase Amendment.

 

“Applicable Percentage” means, as applicable, (i) with respect to any Term
Lender at any time, the percentage of the aggregate Term Commitments or, after
termination of the Term Commitments, the outstanding Term Loans, represented by
such Lender’s Term Commitment (or outstanding Term Loans, as the case may be) at
such time and (ii) with respect to any Revolving Lender at any time, the
percentage of the aggregate Revolving Commitments represented by such Lender’s
Revolving Commitment at such time, in each case and identified as its Applicable
Percentage on Schedule 2.01, as such percentage may be (x) increased pursuant to
Section 2.15 or reduced pursuant to Section 2.10 and (y) modified in connection
with any Assignment and Assumption made in accordance with the provisions of
Section 10.06(b).  If the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolving Commitments
most recently in effect, giving effect to any assignments pursuant to this
Agreement and to any Lender’s status as a Defaulting Lender at the time of
determination.

 

“Applicable Prepayment” has the meaning specified in Section 2.09(f).

 

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

 

“Asset Disposition” means any sale (including any Sale/Leaseback Transaction,
whether or not involving a Capital Lease), assignment, transfer or other
disposition of any asset by any Group Company (including any such transaction
effected by way of merger or consolidation and including any issuance, sale,
transfer or other disposition by any Group Company of Equity Interests of a
Subsidiary (other than to the Borrower, any Subsidiary Guarantor or, pursuant to
an Investment under Section 7.06(a) not constituting a

 

3

--------------------------------------------------------------------------------


 

governmental restrictions relating to pollution, human health, safety or the
Environment, including those relating to the generation, use, transportation,
distribution, storage, treatment, disposal, presence, Release or threat of
Release of, or exposure to, any Hazardous Materials.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of remediation, fines, penalties or
indemnities), related in any way to any Group Company resulting from, arising
under or related to (i) any Environmental Law, (ii) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Material, (iii) exposure to any Hazardous Material, (iv) the Release, presence
or threatened Release of any Hazardous Material or (v) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, license, approval, registration,
notification, exemption, consent or other authorization required by or from a
Governmental Authority under Environmental Law.

 

“Equity Equivalents” means, with respect to any Person, any rights, warrants,
options, convertible securities, exchangeable securities, indebtedness or other
rights, in each case exercisable for or convertible or exchangeable into,
directly or indirectly, Equity Interests of such Person or securities
exercisable for or convertible or exchangeable into Equity Interests of such
Person, whether at the time of issuance or upon the passage of time or the
occurrence of some future event, but excluding any debt securities convertible
into, or exchangeable for, such Equity Interests or cash based on the value
thereof.

 

“Equity Interests” means all shares of capital stock, partnership interests
(whether general or limited), limited liability company membership interests,
beneficial interests in a trust and any other interest or participation that
confers on a Person the right to receive a share of profits or losses, or
distributions of assets, of an issuing Person, but excluding any debt securities
convertible into, or exchangeable for, such Equity Interests or cash based on
the value thereof.

 

“Equity Issuance” means (i) any sale or issuance by the Borrower or any of its
Subsidiaries to any Person other than the Borrower or a Subsidiary of the
Borrower of any Equity Interests or any Equity Equivalents (other than any such
Equity Equivalents that constitute Indebtedness other than, in each case,
Disqualified Capital Stock) and (ii) the receipt by the Borrower or any of its
Subsidiaries of any cash capital contributions, whether or not paid in
connection with any issuance of Equity Interests of the Borrower or any of its
Subsidiaries, from any Person other than the Borrower or a Subsidiary of the
Borrower.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means each entity that is a member of a “controlled group of
corporations,” under “common control” or an “affiliated service group” with a
Group Company within the meaning of Section 414(b), (c) or (m) of the Code, or
required to be aggregated with a Group Company under Section 414(o) of the Code
or is under “common control” with a Group Company, within the meaning of
Section 4001(a)(14) of ERISA.

 

“ERISA Event” means:

 

(i)         a reportable event as defined in Section 4043 of ERISA and the
regulations issued under such Section with respect to a Plan, excluding,
however, such events as to which the PBGC by regulation has waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event;

 

(ii)        the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of any Plan,
and an event described  in paragraph

 

18

--------------------------------------------------------------------------------


 

(ii)        any Interest Period which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;

 

(iii)       if so provided in a written notice to the Borrower by the
Administrative Agent at the direction of the Required Lenders, no Interest
Period in excess of one (1) month may be selected at any time when an Event of
Default is then in existence; and

 

(iv)       no Interest Period may be selected which would end after the Maturity
Date for Loans of the applicable Class.

 

“Investment” in any Person means (i) the acquisition (whether for cash,
property, services, assumption of Indebtedness, securities or otherwise) of
(x) all or substantially all of the assets or property (or a division, segment,
line of business, product (whether by exclusive license or otherwise) or
exclusive license) of such Person or (y) any Equity Interests, Equity
Equivalents, Disqualified Capital Stock, Indebtedness or other securities of
such Person, (ii) any deposit with, or advance, loan or other extension of
credit to or for the benefit of such Person (other than deposits or other
extensions of credit made in the Ordinary Course of Business) or (iii) any other
capital contribution to such Person, including by way of Guaranty Obligations of
any obligation of such Person, any support for a letter of credit issued on
behalf of such Person incurred for the benefit of such Person. For the purposes
of Article VII, the outstanding amount of any Investment by any Person in
another Person shall be calculated as (i) the initial amount of such Investment
(including the fair market value of all property transferred by such Person as
part of such Investment) minus (ii) the sum of (A) all returns of principal or
capital thereof received by the investing Person on or prior to such time
(including returns of principal or capital in the form of cash dividends, cash
distributions and cash repayments of Indebtedness) and (B) all liabilities of
the investing Person constituting all or a part of the initial amount of such
Investment expressly transferred prior to such time in connection with the sale
or disposition of such Investment, but only to the extent the investing Person
is fully released of such liabilities by such transfer.

 

“Issuing Bank” shall mean, as the context may require, each of (a) Jefferies
Finance LLC and (b) any Lender reasonably acceptable to the Administrative Agent
and Borrower which agrees to issue Letters of Credit hereunder.  Any Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by one or more Affiliates of such Issuing Bank (and such Affiliate shall
be deemed to be an “Issuing Bank” for all purposes of the Loan Documents). 
Jefferies Finance LLC may cause Letters of Credit to be issued by unaffiliated
financial institutions and such Letters of Credit shall be treated as issued by
Jefferies Finance LLC for all purposes under the Loan Documents.  In the event
that there is more than one Issuing Bank at any time, references herein and in
the other Loan Documents to the Issuing Bank shall be deemed to refer to the
Issuing Bank in respect of the applicable Letter of Credit or to all Issuing
Banks, as the context requires.

 

“Judgment Currency” has the meaning specified in Section 10.18(a).

 

“Judgment Currency Conversion Date” has the meaning specified in
Section 10.18(a).

 

“Junior Financing” means (i) any Subordinated Indebtedness of any Group Company,
(ii) any Indebtedness of any Group Company secured by a Lien junior to the Liens
of the Collateral Documents, and (iii) any Indebtedness incurred by any Group
Company pursuant to Sections 7.01(xvi) and,  7.01(xvii) and 7.01(xx).

 

“Latest Maturity Date” means, at any date of incurrence of any Indebtedness, the
latest maturity or expiration date applicable to any Loan or Commitment
hereunder at such time, including the latest maturity or expiration date of any
Initial Term Loan, any Incremental Loan, any Extended Term Loan, Revolving
Commitment, any Extended Revolving Commitment, any Incremental Revolving
Commitment, or any applicable Commitment in respect thereof, in each case then
outstanding and as extended in accordance with this Agreement from time to time.

 

29

--------------------------------------------------------------------------------


 

“Solvent” means, with respect to any Person or any group of Persons taken
together on a consolidated basis as of a particular date, that on such date
(i) the fair value of the assets of such Person or group will exceed its
consolidated debts and liabilities, subordinated, contingent or otherwise,
(ii) the present fair saleable value of the property of such Person or group
will be greater than the amount that will be required to pay the probable
liability on their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured,
(iii) such Person or group will not have unreasonably small capital with which
to conduct the business in which they are engaged as such business is now
conducted and (iv) such Person or group will not have incurred and do not intend
to incur, or believe that they will incur, any debts and liabilities,
subordinated, contingent or otherwise, including current obligations, that they
do not believe that they will be able to pay (based on their assets and cash
flow) as such debts and liabilities become due (whether at maturity or
otherwise). In computing the amount of contingent or unliquidated liabilities at
any time, such liabilities shall be computed at the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability (in each
case as interpreted in accordance with fraudulent conveyance, bankruptcy,
insolvency and similar laws and other applicable Law).

 

“Specified Acquisition Agreement Representations” means such of the
representations and warranties made by the Target in the Acquisition Agreement
as are material to the interests of the Lenders, but only to the extent that the
Borrower (or the Borrower’s Affiliates) has the right (taking into account any
applicable cure provisions) to terminate the Borrower’s (or such Affiliates’)
obligations under the Acquisition Agreement, or to decline to consummate the
Acquisition (in each case, in accordance with the terms thereof), as a result of
a breach of such representations and warranties.

 

“Specified Discount” has the meaning specified in Section 2.09(a)(ii)(B).

 

“Specified Discount Prepayment Amount” has the meaning specified in
Section 2.09(a)(ii)(B).

 

“Specified Discount Prepayment Notice” means a written notice of the Borrower’s
Offer of Specified Discount Prepayment made pursuant to
Section 2.09(a)(ii)(B) substantially in the form of Exhibit K-6.

 

“Specified Discount Prepayment Response” means the written response by each
Lender, substantially in the form of Exhibit K-7, to a Specified Discount
Prepayment Notice.

 

“Specified Discount Prepayment Response Date” has the meaning specified in
Section 2.09(a)(ii)(B).

 

“Specified Discount Proration” has the meaning specified in
Section 2.09(a)(ii)(B)(3).

 

“Specified Representations” means those representations and warranties made by
the Borrower in Sections 5.01(i) and 5.01(ii)(B) (in each case in respect of the
Borrower and the Guarantors only), 5.02(i), 5.02(ii)(A), 5.04, 5.13, 5.18,
5.19(a), 5.22(a)(i) and, as it relates to the use of proceeds of the Loans,
5.22(a)(ii) and 5.22(b).

 

“Specified Transaction” means (i) any Business Acquisition, other Investment,
Restricted Payment, payment pursuant to Section 7.08(b), or other prepayment of
Indebtedness, or Asset Dispositions, in each case, made outside of the Ordinary
Course of Business (in each case, whether or not consummated and including any
such transaction consummated prior to the Closing Date) and/or (ii) Equity
Issuances or Debt Issuances (including the incurrence of Incremental Loans).

 

“Specified Unsecured Notes” means the Borrower’s convertible senior notes to be
issued no later than May 31, 2018, yielding gross proceeds not to exceed
$300,000,000; provided that the scheduled maturity date of such convertible
senior notes shall not be earlier than the Maturity Date applicable to the
Revolving Commitments.

 

43

--------------------------------------------------------------------------------


 

(xiv)  contingent obligations under or in respect of (A) surety bonds, appeal
bonds, performance and return-of-money bonds, workers’ compensation claims,
self-insurance obligations, bankers’ acceptances and letters of credit or
(B) guarantees or obligations with respect to letters of credit and other
similar obligations, in each case, incurred in the Ordinary Course of Business
in connection with bids, projects, licenses, leases and other commercial
contracts;

 

(xv)   Indebtedness representing deferred compensation, severance, pension and
health and welfare retirement benefits or the equivalent thereof to current and
former employees of the Borrower and its respective Subsidiaries incurred in the
Ordinary Course of Business;

 

(xvi)  the Unsecured Notes in an aggregate principal amount not to exceed
$275,000,000, and any Permitted Refinancing Indebtedness in respect (but without
duplication of amounts outstanding under such Unsecured Notes) thereof;

 

(xvii) unsecured Indebtedness incurred by Group Companies in an aggregate
outstanding amount not to exceed $25,000,000 so long as, both before and after
giving effect to the incurrence thereof,(A) no Default or Event of Default shall
have occurred and be continuing, (B) the Total Leverage Ratio, determined on a
Pro Forma Basis shall not be greater than 6.00:1.00 (excluding, for purposes of
such calculation, proceeds from such incurrence of Indebtedness from any
Unrestricted Cash and Cash Equivalents permitted to be netted in the calculation
of such ratio), (C) such Indebtedness shall have a final maturity date occurring
more than ninety-one (91) days following the Latest Maturity Date then in
effect, (D) the Weighted Average Life to Maturity of such Indebtedness shall be
no shorter than the Weighted Average Life to Maturity of any Class of Term Loans
outstanding at the time of incurrence of such Indebtedness, (E) none of the
Borrower’s Subsidiaries is a borrower or guarantor with respect to any such
Indebtedness unless (x) such guaranty is on an unsecured basis and (y) such
Subsidiary is a Subsidiary Guarantor which shall have previously or
substantially concurrently Guaranteed the Borrower’s Senior Credit Obligations
hereunder and (F) such Indebtedness shall not require any mandatory repayment,
redemption, repurchase or defeasance (other than customary change of control,
asset sale, fundamental change, event or casualty or condemnation event offers,
customary acceleration any time after an event of default and customary
conversion rights into Equity Interests of the Borrower (other than Disqualified
Capital Stock)); provided that the aggregate outstanding principal amount of
such unsecured Indebtedness of Group Companies that are not Loan Parties shall
not exceed $10,000,000;

 

(xviii) Indebtedness of Foreign Subsidiaries in an aggregate principal amount
not to exceed $25,000,000 outstanding at any time;

 

(xix)  Indebtedness not otherwise permitted by this Section 7.01 incurred after
the Closing Date in an aggregate principal amount not to exceed $10,000,000
outstanding at any time; and

 

(xx)   the Specified Unsecured Notes and any Permitted Refinancing Indebtedness
in respect (but without duplication of amounts outstanding under such Specified
Unsecured  Notes) thereof; and

 

(xxi)  (xx) all premiums, interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (i) through (xixxx) above.

 

Section 7.02      Restriction on Liens.  None of the Group Companies will
create, incur, assume or permit to exist any Lien on any property or assets
(including Equity Interests or other securities of any Person, including any
Subsidiary of the Borrower) now owned or hereafter acquired by it or on any
income or rights in respect of any thereof, except Liens described in any of the
following clauses (collectively, “Permitted Liens”):

 

109

--------------------------------------------------------------------------------


 

(vii)   the Group Companies may pay dividends or distributions within thirty
(30) days of the date of declaration thereof, if at the date of declaration
thereof such payment would have complied with the provisions of this Agreement;

 

(viii)  to the extent constituting Restricted Payments, the Group Companies may
pay contingent liabilities in respect of any adjustment of purchase price,
earn-outs, deferred compensation and similar obligations of the Borrower and its
Subsidiaries incurred in connection with Permitted Acquisitions, Permitted Joint
Ventures, Investments permitted by Section 7.06 and Asset Dispositions;

 

(ix)    repurchases of Equity Interests in the Borrower or any Subsidiary of the
Borrower deemed to occur upon the exercise of stock options or warrants may be
made if such Equity Interests represent a portion of the exercise price of such
options or warrants;

 

(x)     the Borrower may (a) accept Equity Interests in the Borrower to satisfy
the withholding tax obligations of the holder of such Equity Interests upon
settlement of such Equity Interests or (b) effect a net settlement of Equity
Interests in the Borrower upon the exercise of such Equity Interests to cover
the exercise price or tax withholding of such Equity Interests, in each case in
an aggregate amount not to exceed $2,000,000 in any fiscal year of the Borrower;

 

(xi)    for the avoidance of doubt, the Borrower may effectuate any conversion
of the Unsecured Notesconvertible debt securities of the Borrower in accordance
with the indenture related theretoterms of such securities, including, for the
avoidance of doubt, the making of cash payments in connection therewith;

 

(xii)   so long as (A) no Event of Default has occurred and is continuing or
would result therefrom and (B) both before and after giving effect to the making
thereof, the Total Leverage Ratio, determined on a Pro Forma Basis shall not
exceed 6.00:1.00, additional Restricted Payments in an aggregate amount not to
exceed the Available Amount at such time; and

 

(xiii)  the Group Companies may distribute (for no consideration) shares of
Equity Interests of the Borrower held by them as of the Closing Date to the
Borrower (or to any other Group Company to effect such distribution to the
Borrower).

 

Section 7.08      Amendments of Certain Agreements; Prepayments of
Indebtedness, etc.

 

(a)        Amendments of Certain Agreements.  None of the Group Companies will,
or will permit any of their respective Subsidiaries to, after the issuance
thereof, amend, waive or modify (or permit the amendment, waiver or modification
of) any of the material terms, agreements, covenants or conditions of (i) any
material Subordinated Indebtedness or (ii) Indebtedness outstanding in reliance
on SectionSections 7.01(xvi) or,  7.01(xvii) or 7.01(xx); provided, however,
that any change in term or interest rates of any intercompany Indebtedness,
shall be deemed to be materially adverse to the interests of the Senior Credit
Parties.

 

(b)        Prohibition Against Certain Payments of Principal and Interest of
Indebtedness.  None of the Group Companies will, directly or indirectly,
voluntarily prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled principal and interest shall be permitted), any Junior
Financing with an aggregate principal amount in excess of $10,000,000; provided
that the foregoing shall not prohibit (i) any such prepayments, redemptions,
purchases, defeasements or other satisfaction of Junior Financing in an
aggregate amount not to exceed the Available Amount at such time so long as
(A) no Event of Default has occurred and is continuing or would result therefrom
and (B) both before and after giving effect to the making thereof, the Total
Leverage Ratio, determined on a Pro Forma Basis shall not exceed 6.00:1.00,
(ii) for the avoidance of doubt, the conversion of the Unsecured
Notesconvertible debt securities of the Borrower in accordance with the
indenture related thereto,terms of such securities including, for the

 

119

--------------------------------------------------------------------------------


 

Section 7.11      Restrictions with Respect to Intercorporate Transfers.  None
of the Group Companies will create or otherwise cause or permit to exist any
encumbrance or restriction which prohibits or otherwise restricts (i) the
ability of any such Group Company to (A) make Restricted Payments or pay any
Indebtedness owed to the Borrower or any Subsidiary of the Borrower, (B) pay
Indebtedness or other obligations owed to any Loan Party, (C) make loans or
advances to the Borrower or any Subsidiary of the Borrower, (D) transfer any of
its properties or assets to the Borrower or any Subsidiary Guarantor or (E) act
as a Subsidiary Guarantor and pledge its assets pursuant to the Loan Documents
or any renewals, refinancings, exchanges, refundings or extensions thereof or
(F) the ability of the Borrower or any Subsidiary of the Borrower to create,
incur, assume or permit to exist any Lien upon its property or assets whether
now owned or hereafter acquired to secure the Senior Credit Obligations, except
in each case for prohibitions or restrictions existing under or by reason of:

 

(i)      this Agreement and the other Loan Documents;

 

(ii)     applicable Law or restrictions deemed to exist by virtue of fiduciary
duties, or civil, criminal, or personal liability imposed under applicable Law
on officers and directors of Foreign Subsidiaries of the Borrower;

 

(iii)    restrictions in effect on (x) the Closing Date contained in the
agreements set forth on Schedule 7.11 governing the Existing Indebtedness or the
Unsecured Notes, and and (y) the Amendment No. 2 Effective Date contained in the
agreements governing the Specified Unsecured Notes, and, in each case, in any
agreements governing any Permitted Refinancing thereof if such restrictions are
no more restrictive in any material respect than those contained in the
agreements governing the Indebtedness being renewed, extended or refinanced;

 

(iv)    customary non-assignment provisions with respect to contracts, leases or
licensing agreements entered into by the Borrower or any of its Subsidiaries, in
each case entered into in the Ordinary Course of Business;

 

(v)     any restriction or encumbrance with respect to any asset of the Borrower
or any of its Subsidiaries imposed pursuant to an agreement which has been
entered into for the sale or disposition of such assets or all or substantially
all of the capital stock or assets of such Subsidiary, so long as such sale or
disposition is permitted under this Agreement;

 

(vi)    customary provisions in joint venture agreements and other similar
agreements entered into in the Ordinary Course of Business in connection with
Permitted Joint Ventures;

 

(vii)   Liens permitted under Section 7.02 and any documents or instruments
governing the terms of any Indebtedness or other obligations secured by any such
Liens; provided that such prohibitions or restrictions apply only to the assets
subject to such Liens;

 

(viii)  (x) restrictions in connection with Indebtedness permitted to be
incurred hereunder by any Group Company that is not a Loan Party, and (y) other
restrictions in connection with Indebtedness permitted to be incurred hereunder,
so long as, in the case of this clause (y), such restrictions, when taken as a
whole, are not materially more burdensome than the restrictions contained
herein;

 

(ix)    customary provisions in acquisition and other similar agreements in
connection with Asset Dispositions permitted under Section 7.05 and Business
Acquisitions;

 

(x)     restrictions and conditions imposed by agreements of any Subsidiary in
existence at the time such Subsidiary became a Subsidiary of the Borrower (and
not entered into in contemplation thereof) and any amendments or modifications
thereof that do not materially expand the scope of any

 

121

--------------------------------------------------------------------------------


 

or the Discharge of Senior Finance Obligations, ceases to be in full force and
effect in any material respect, or any Loan Party contests in writing the
validity or enforceability of any material provision of any Loan Document; or
any Loan Party denies in writing that it has any further liability or obligation
under any Loan Document (other than as a result of the Discharge of Senior
Finance Obligations).

 

(e)     Cross-Default.

 

(i)      Any Group Company (A) fails to make payment when due after lapse of all
applicable grace periods (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), regardless of amount, in respect of any
Indebtedness (other than in respect of (x) intercompany Indebtedness solely
among the Group Companies, (y) Indebtedness outstanding under the Loan Documents
and (z) Swap Agreements) having an aggregate principal amount (including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, (B) fails to perform or observe any other
condition or covenant, or any other event shall occur or condition shall exist,
under any agreement or instrument relating to any such Indebtedness having an
aggregate principal amount of more than the Threshold Amount, if the effect of
such failure, event or condition in this clause (B) is to cause, or to permit,
after lapse of all applicable grace periods, the holder or holders or
beneficiary or beneficiaries of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, such
Indebtedness to be declared to be due and payable prior to its stated maturity
or to accelerate such stated maturity, to become payable; provided that this
clause (B) shall not apply to (x) secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness or (y) any conversion of any Junior Financing or satisfaction of
any condition giving rise to or permitting a conversion of any Junior Financing,
in either case, into Equity Interests of the Borrower (and nominal cash payments
in respect of fractional shares) in accordance with the express terms or
conditions thereof, unless such redemption, repurchase, exchange, conversion or
settlement results from a default thereunder or an event of the type that
constitutes an Event of Default or (C) shall fail to comply with the terms of
any Indebtedness having an aggregate principal amount of more than the Threshold
Amount requiring such Group Company to offer to prepay or repurchase such
Indebtedness prior to the stated maturity thereof (unless, with respect to the
Unsecured Notesany convertible indebtedness, such event triggers any conversion
right of holders thereof); or

 

(ii)     there occurs under any Swap Agreement or Swap Obligation an Early
Termination Date (as defined in such Swap Agreement) resulting from (A) any
event of default under such Swap Agreement as to which any Group Company is the
Defaulting Party (as defined in such Swap Agreement) or (B) any Termination
Event (as so defined) as to which any Group Company is an Affected Party (as so
defined), and, in either event, the Swap Termination Value owed by a Group
Company as a result thereof is greater than the Threshold Amount and such Group
Company fails to pay such Swap Termination Value when due after applicable grace
periods.

 

(f)        Insolvency Events.  (i) The Borrower or any Material Subsidiary shall
commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
Insolvency or Liquidation Proceeding now or hereafter in effect or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any substantial part of its property, or shall consent to any
such relief or to the appointment of or taking possession by any such official
in an involuntary case or other proceeding commenced against it, or shall make a
general assignment for the benefit of creditors, or shall fail generally to pay
its debts as they become due, or shall take any corporate action to authorize
any of the foregoing or (ii) an involuntary case or other proceeding shall be
commenced against the Borrower or any Material Subsidiary seeking liquidation,
reorganization or other relief with respect to it or its debts under any
Insolvency or Liquidation Proceeding now or hereafter in effect or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any substantial part of its property, and such involuntary
case or other proceeding shall remain undismissed and

 

124

--------------------------------------------------------------------------------